internal_revenue_service number release date index number ----------------------------------------- ------------------------ ------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-150385-09 date date legend distributing ---------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- --------------------------- controlled ------------------------------- ---------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- controlled ------------------------------- ---------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- shareholder shareholder a b c d e business a ------------------- ----------------- --------- -------- -------------- ---- -------------- -------------------- plr-150385-09 dear -------------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of a proposed transaction described below the proposed transaction information in the date letter as well as subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not yet verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled corporations or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or either of the controlled corporations see sec_355 and sec_1_355-7 summary of facts distributing is a holding_company that owns all the stock of controlled and controlled together the controlled corporations distributing has two classes of stock outstanding class a voting common_stock and class b voting common_stock there are a shares of class a stock outstanding and b shares of class b common_stock outstanding shareholder owns c shares of the class a voting common_stock and d percent of the class b voting common_stock shareholder owns e shares of the class a voting common_stock and d percent of the class b voting common_stock controlled and controlled conduct business a financial information has been received indicating that business a of controlled and business a of controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the parties have structured the proposed transaction described below proposed transaction plr-150385-09 i ii distributing will distribute the controlled stock to shareholder in exchange for shareholder 1’s distributing stock distributing will distribute the controlled stock to shareholder in exchange for shareholder 2’s distributing stock collectively steps i and ii are referred to as the distribution iii following the distribution distributing will liquidate representations distributing has made the following representations with respect to the proposed transaction a the fair_market_value of the controlled and controlled stock received by shareholder and shareholder respectively will approximately equal the fair_market_value of the distributing stock surrendered by each shareholder in the exchange b no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor an employee or in any capacity other than that other than that of a shareholder of the corporation c the distributing and the controlled corporations will each treat all members of their respective sag as defined in sec_355 as one corporation in determining whether it meets the requirements of sec_355 regarding the active trade_or_business d the five years of financial information submitted on behalf of the distributing sag is representative of the distributing sag’s present business operation and with regard to such distributing sag there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted on behalf of the controlled sag is representative of the controlled sag’s present business operation and with regard to such controlled sag there have been no substantial operational changes since the date of the last financial statements submitted f the five years of financial information submitted on behalf of the controlled sag is representative of the controlled sag’s present business operation and with regard to such controlled sag there have been no substantial operational changes since the date of the last financial statements submitted plr-150385-09 g following the transaction the controlled sag and controlled sag will each continue the active_conduct of its business independently and with its separate employees h for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of the distributing corporation’s stock entitled to vote or percent or more of the total value of shares of all classes of the distributing corporation’s stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution i for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of the controlled corporation’s stock entitled to vote or percent or more of the total value of shares of all classes of the controlled corporation’s stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on the distributing corporation’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution j for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of the controlled corporation’s stock entitled to vote or percent or more of the total value of shares of all classes of the controlled corporation’s stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on the distributing corporation’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution k the distribution of the stock or stock and securities of the controlled corporations is carried out for the following business purposes retention of key employees and removing management conflicts allowing profit maximization through risk taking and business planning and simplify ownership structure for business a sign-up and payment limitation purposes the distribution of the stock or stock and securities of the controlled corporations is motivated in whole or substantial part by one or more of these corporate business purposes l the transaction is not used principally as device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled corporations or both plr-150385-09 m no intercorporate debt will exist between the distributing_corporation and the controlled corporations at the time of or subsequent to the the distribution of the controlled corporation’s stock n payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled corporations’ stock p no two parties to the transaction are investment companies as defined in sec_368 and iv q immediately after the distribution neither the distributing_corporation nor the controlled corporation or the controlled corporation will be a disqualified_investment_corporation within the meaning of sec_355 ruling sec_1 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder and shareholder on the distribution sec_355 no gain_or_loss will be recognized by distributing on the distribution sec_355 the aggregate basis of the controlled stock in the hands of shareholder immediately after the distribution will equal shareholder 1's aggregate basis in the distributing stock surrendered in the distribution sec_358 the aggregate basis of the controlled stock in the hands of shareholder immediately after the distribution will equal shareholder 2's aggregate basis in the distributing stock surrendered in the distribution sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered by that shareholder in exchange therefore provided such stock is held as a capital_asset on the date of the distribution sec_1223 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered by that shareholder in plr-150385-09 exchange therefore provided such stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between controlled and controlled in accordance with sec_312 and sec_1_312-10 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or the controlled corporations or both see sec_355 and sec_1_355-2 or iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or either of the controlled corporations see sec_355 and sec_1_355-7 procedural matters the ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely __________________________ richard m heinecke assistant to the branch chief branch office of associate chief_counsel corporate
